                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    BRADFORD L. BENTLEY,                                   CASE NO. C17-0533-JCC
10                            Plaintiff,                     MINUTE ORDER
11            v.

12    WELLS FARGO BANK, N.A.,

13                            Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court sua sponte. On May 23, 2019, the parties notified the
18   Court via email that they had settled the case. Therefore, the Court hereby STRIKES the trial
19   date. The Clerk is DIRECTED to strike Defendant’s pending motion for summary judgment and
20   to dismiss (Dkt. No. 35) and motion to exclude (Dkt. No. 38). The Clerk is further DIRECTED
21   to statistically close this case pending the parties’ filing of a stipulated order of dismissal.
22           DATED this 24th day of May 2019.
23                                                             William M. McCool
                                                               Clerk of Court
24

25                                                             s/Tomas Hernandez
                                                               Deputy Clerk
26


     MINUTE ORDER
     C17-0533-JCC
     PAGE - 1
